t c memo united_states tax_court richard a canatella petitioner v commissioner of internal revenue respondent docket no filed date richard a canatella pro_se l katrine shelton and joseph e nagy for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in an addition un- der sec_6651 to and an accuracy-related_penalty under sec_6662 all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure on petitioner’s federal_income_tax tax for his taxable_year of dollar_figure dollar_figure and dollar_figure respectively the issues remaining for decision for petitioner’s taxable_year are is petitioner entitled to deduct under sec_162 certain claimed busi- ness expenses in excess of those that respondent conceded we hold that he is not is petitioner liable for the addition_to_tax under sec_6651 we hold that he is is petitioner liable for the accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact many of the facts have been deemed established pursuant to rule f petitioner resided in california at the time he filed the petition during petitioner operated a law practice as a sole_proprietorship under the name of cotter del carlo the parties raised at the trial in this case an issue regarding the amount of the gross_receipts of petitioner that must be included in schedule c profit or loss from business schedule c for his taxable_year we need not resolve that issue see infra note sec_4 and during petitioner maintained and had signatory authority over certain bank accounts petitioner’s bank accounts at u s bank countrywide bank citibank washington mutual bank and world savings bank on date petitioner and zini canatella ms canatella filed form_4868 application_for automatic_extension of time to file u s individual in- come tax_return for their taxable_year respondent granted an extension of time to date within which petitioner and ms canatella were required to file their tax_return for their taxable_year return the accountant petitioner’s accountant who prepared the return of petitioner and ms canatella signed that return on date petitioner and ms canatella signed their return on date and filed it with respondent on oc- tober petitioner attached to the return schedule c profit or loss from busi- ness for his law practice schedule c in the schedule c petitioner reported gross_receipts totaling dollar_figure and claimed the following expenses to- taling dollar_figure claimed schedule c expenses ms canatella is petitioner in the case at docket no expense advertising contract labor depreciation and sec_179 expense deduction office expense rent or lease repairs and maintenance travel meals and entertainment other expenses total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number at a time not established by the record respondent commenced an examina- tion of petitioner’s return respondent’s examination as part of that exami- nation respondent’s revenue_agent revenue_agent assigned to that examination asked petitioner to provide him with certain documents pertaining to petitioner’s return petitioner did not provide the revenue_agent with those documents consequently the revenue_agent issued summonses on behalf of respondent re- spondent’s summonses to the respective banks at which petitioner maintained petitioner’s bank accounts pursuant to respondent’s summonses those banks provided the revenue_agent with the bank statements for the respective bank ac- counts that petitioner maintained during bank statements the revenue_agent examined the bank statements and prepared a bank_deposits analysis for petitioner’s taxable_year on the basis of that examina- tion respondent’s bank_deposits analysis that bank_deposits analysis showed inter alia the total amount of deposits into each of petitioner’s bank accounts dur- ing each month in in preparing respondent’s bank_deposits analysis the revenue_agent attempted to ascertain whether any of the deposits into petitioner’s respective bank accounts during is nontaxable because for example a de- posit had been made as a result of a transfer of funds from one of petitioner’s bank accounts to another of those accounts the revenue_agent reduced the total depos- its during by all deposits that the revenue_agent determined to be nontax- able all deposits that were attributable to ms canatella’s business income that she reported in schedule c-ez net profit from business that she attached to the return all deposits that the revenue_agent concluded represented a inter- est income or b retirement pension income that petitioner reported in his return and the gross_receipts totaling dollar_figure that petitioner reported in the schedule c the revenue_agent concluded that the balance of the total de- posits ie dollar_figure constituted gross_receipts from petitioner’s law practice during that he failed to report in the schedule c respondent issued to petitioner and ms canatella a notice_of_deficiency notice for their taxable_year in that notice respondent determined inter alia that petitioner has unreported schedule c gross_receipts from his law practice of dollar_figure in making that determination respondent relied on re- spondent’s bank_deposits analysis that the revenue_agent had prepared in the notice respondent further determined to disallow dollar_figure disallowed schedule c expenses of the claimed schedule c expenses of dollar_figure respondent also determined in the notice that petitioner and ms canatella are lia- ble for their taxable_year for the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 opinion petitioner bears the burden of proving that the determinations in the notice that remain at issue are erroneous see rule a welch v helvering respondent concedes on brief that petitioner is entitled to deduct under sec_162 an expense of dollar_figure that consists of a payment that petitioner made during from one of petitioner’s bank accounts to one of his clients cli- ent amount and that petitioner had not included in his claimed schedule c expenses petitioner maintains that in preparing respondent’s bank_deposits analysis the revenue_agent erroneously failed to reduce the total deposits in petitioner’s bank accounts during by dollar_figure the client amount according to petitioner that failure caused respondent to overstate by dollar_figure the amount of continued u s moreover deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required petitioner to maintain records sufficient to estab- lish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs we turn initially to the disallowed schedule c expenses of dollar_figure it is petitioner’s position that he is entitled to deduct those expenses under sec_162 in support of that position petitioner relies primarily on certain schedules showing by month and type of expense the total amount that he claims he paid for each type of expense during each month in in carrying on his law practice petitioner’s summary claimed expense schedules and a document titled profit loss detail showing by month and type of expense the continued petitioner’s schedule c gross_receipts that respondent determined in the notice respondent disagrees however as discussed supra note respondent concedes on brief that petitioner is entitled to deduct under sec_162 the client amount of dollar_figure the tax result for petitioner in the schedule c is the same regardless of whether the amount of his schedule c gross_receipts is reduced by dollar_figure or whether he is entitled under sec_162 to deduct the client amount of dollar_figure therefore we need not resolve the issue of whether the amount of petitioner’s schedule c gross_receipts that respondent determined in the notice is overstated by dollar_figure amount that he claims he paid for each type of expense during each month in in carrying on his law practice petitioner’s detailed claimed expense schedules we shall sometimes refer collectively to petitioner’s summary claimed expense schedules and petitioner’s detailed claimed expense schedules as petitioner’s records according to petitioner petitioner’s records are undisputedly substantiation for the claimed schedule c business_expenses in an attempt to understand petitioner’s position with respect to the dis- allowed schedule c expenses of dollar_figure the court asked petitioner certain questions while he was testifying at the trial in this case including the following the court okay let’s move on to each of the expenses and i'll tell you what they are just in the order in which they were in the statutory_notice_of_deficiency meals and entertainment of dollar_figure what do you have to tell me in support of your position that that entire amount is deductible the witness as far as i’m concerned every expense is allowable and if the examiner didn’t allow it it’s because he didn’t accept cancelled checks bank statements and documentation that prove under i believe of the probate -- i mean of the revenue code that we’re entitled to the allowance the court so you believe that having a cancelled check or a credit card statement entitles you to each of the deductions is that right the witness yes as we understand petitioner’s position with respect to the disallowed schedule c expenses petitioner maintains that he is entitled to deduct under sec_162 any expense that he is able to establish he paid during eg through canceled checks or credit card statements any such position reflects a misunderstanding or a disregard of the requirements of sec_162 sec_162 generally allows a deduction for ordinary and necessary ex- penses paid_or_incurred during the taxable_year in carrying on any trade or busi- ness in general an expense is ordinary if it is considered normal usual or cus- tomary in the context of the particular business out of which it arose see 308_us_488 ordinarily an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business see 383_us_687 83_tc_356 aff’d 777_f2d_662 11th cir the determination of for certain expenses otherwise deductible under sec_162 such as ex- penses for travel meals and entertainment see sec_274 and and ex- penses for a cellular telephone that is listed_property see sec_280f a tax- payer must also satisfy the substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 respondent does not dispute that petitioner paid most of the expenses shown in petitioner’s records however as we understand respondent’s position respondent maintains that except for certain expenses shown in petitioner’s rec- ords that respondent allowed in the notice petitioner failed to establish that the expenses shown in petitioner’s records that he proved he paid during are ordinary and necessary expenses that he paid_or_incurred in carrying on his law practice on the record before us we find that petitioner has failed to carry his bur- den of establishing through petitioner’s records or otherwise that any of the dis- allowed schedule c expenses of dollar_figure is an ordinary_and_necessary_expense that he paid_or_incurred in carrying on his law practice based upon our examination of the entire record before us we find that pe- titioner has failed to carry his burden of establishing that he is entitled for his tax- able year to deduct under sec_162 the disallowed schedule c expenses of dollar_figure we turn next to the issues presented under sec_6651 and sec_6662 respondent bears the burden of production with respect to any addition_to_tax or penalty see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come for- ward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax or penalty higbee v commissioner t c pincite although respondent bears the burden of production with respect to any addition_to_tax or penalty respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id with respect to sec_6651 that section imposes an addition_to_tax for failure_to_file timely a tax_return respondent granted an extension of time to date within which petitioner and ms canatella were required to file assuming arguendo that we had found that petitioner had carried his bur- den of establishing for his taxable_year his entitlement to deductions under sec_162 for certain of the disallowed schedule c expenses subject_to sec_274 petitioner would still have to satisfy the requirements of sec_274 with respect to those expenses on the record before us we find that petitioner has failed to carry his burden of establishing that he satisfies those requirements their return petitioner and ms canatella did not file their return until date on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the addition_to_tax un- der sec_6651 that respondent determined for petitioner’s taxable_year the addition_to_tax under sec_6651 does not apply if the failure_to_file timely is due to reasonable_cause and not due to willful neglect see sec_6651 petitioner argues that his failure_to_file timely his return was due to reasonable_cause and not due to willful neglect because he relied on peti- tioner’s accountant to prepare his return and that accountant testified at the trial in this case that he believe d it was timely filed given our last extension filing deadline on the record before us we reject petitioner’s argument petitioner’s accountant signed the return of petitioner and ms canatella on date and petitioner and ms canatella signed their return on date those respective signing dates were after date the date by which petitioner and ms canatella were required to file their return on the record before us we find that petitioner has failed to carry his bur- den of establishing that his failure_to_file timely his return was due to reason- able cause and not due to willful neglect based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of establishing that he is not liable for an addition_to_tax under sec_6651 for his taxable_year with respect to sec_6662 that section imposes an accuracy-related_penalty of percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the cir- cumstances see 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year ex- ceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional may demonstrate reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in this connection a taxpayer must demon- strate that the taxpayer’s reliance on the advice of a professional concerning substantive tax law was objectively reasonable see 39_f3d_402 2d cir aff’g tcmemo_1993_480 a taxpayer’s reliance on the advice of a professional will be objectively reasonable only if the taxpayer has provided necessary and accurate information to the professional see 115_tc_43 aff’d 299_f3d_221 3d cir see also 70_tc_158 respondent argues that petitioner is liable for the accuracy-related_penalty under sec_6662 because of a substantial_understatement of tax under sec_6662 and petitioner’s negligence or disregard of rules or regulations under sec_6662 on the record before us we find that petitioner failed to substantiate under sec_162 the disallowed schedule c expenses on that record we fur- ther find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 it is petitioner’s position that under sec_6664 he had reasonable_cause for and acted in good_faith with respect to the underpayment for his tax- able year because petitioner relied upon a competent tax advisor ie petitioner’s accountant and operated under an objective disability since petitioner had no understanding of tax penalties or the bona fides of business deductions petitioner’s accountant testified at the trial in this case that in preparing petitioner’s return he relied on information contained in certain handwritten summary schedules that petitioner had provided to him petitioner’s accountant did not testify that he gave petitioner any advice with respect to his preparation of petitioner’s return on the record before us we find that petitioner has failed to carry his bur- den of establishing that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment for his taxable_year based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of establishing that he is not liable for his taxable_year for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decision will be entered under rule
